UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4024
TONY WADDLE MCMANUS,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                     (CR-00-189, CR-00-190)

                      Submitted: August 31, 2001

                      Decided: September 27, 2001

      Before WILLIAMS, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Dixie T. Wells, SMITH, HELMS, MULLIS & MOORE, L.L.P.,
Greensboro, North Carolina, for Appellant. Benjamin H. White, Jr.,
United States Attorney, Clifton T. Barrett, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MCMANUS
                              OPINION

PER CURIAM:

   Tony Waddle McManus was convicted pursuant to his guilty pleas
of two counts of armed bank robbery and one count of carrying and
brandishing a firearm during a crime of violence. McManus’ attorney
has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), in which she represents that there are no arguable issues
of merit in this appeal. Nevertheless, in her brief, counsel addressed
the possibility that the district court lacked jurisdiction because the
evidence failed to show that the banks were FDIC insured, that
McManus’ pleas were not knowing or voluntary, and that the district
court erred by sentencing McManus as a career offender.1 McManus
filed a pro se supplemental brief alleging that: (1) the career offender
enhancement is illegal under the rule announced in Apprendi v. New
Jersey, 530 U.S. 466 (2000); (2) an uncounseled prior conviction was
used to support the career offender enhancement; (3) the evidence
was insufficient to convict him of the firearms offense; and (4) coun-
sel were ineffective by failing to prove that his prior convictions did
not support a career offender enhancement and by failing to show him
the factual basis filed in support of his guilty pleas. Finding no error,
we affirm.

   The basic facts of this case are relatively straightforward.
McManus and two accomplices robbed two banks in North Carolina
at gunpoint, netting a total of over $200,000. Police eventually found
the getaway vehicle, which contained, among other incriminating evi-
dence, a firearm resembling one of the weapons used during the rob-
beries. The firearm was traced to one of the accomplices.

   On direct appeal of a criminal conviction, a "verdict must be sus-
tained if there is substantial evidence, taking the view most favorable
to the Government, to support it." Glasser v. United States, 315 U.S.
60, 80 (1942). In the present case, the factual basis filed before the
Fed. R. Crim. P. 11 hearing clearly stated that the banks were FDIC
insured.2 Therefore, the district court had jurisdiction over this case.
    1
     U.S. Sentencing Guidelines Manual § 4B1.1 (2000).
    2
     This fact was also alleged in the indictments.
                     UNITED STATES v. MCMANUS                        3
The factual basis also stated that McManus used a co-defendant’s
firearm during the second robbery. The transcript of the Rule 11 hear-
ing shows that counsel went over the factual basis with McManus and
that it supported his guilty pleas. McManus did not object to any
information contained in the factual basis at the Rule 11 hearing.

   The record does not support McManus’ claim that his pleas were
not knowing or voluntary. The district court conducted a thorough
plea colloquy, advising McManus of the rights he was giving up, the
nature of the offenses, and the potential punishment. McManus
informed the court that he was in fact guilty and that he was satisfied
with his attorneys’ representation.3 He gave no indication that he was
coerced or that he did not understand the nature of his pleas.4

   McManus claims that he should not have been sentenced as a
career offender because his prior conviction for assault on a female
was not a qualifying offense. This court rejected a similar argument
in United States v. Johnson, 114 F.3d 435, 444-45 (4th Cir. 1997). We
further reject McManus’ assertion that this conviction should not
count against him because it was uncounseled. The presentence report
shows that McManus voluntarily waived his right to counsel.

   We find that McManus’ reliance on Apprendi is misplaced. The
200-month sentence he received on the bank robbery convictions is
well below the twenty-five year statutory maximum. There is nothing
in the Apprendi decision requiring a jury determination on sentencing
enhancements that result in a sentence below the statutory maximum.

   Finally, we review claims of ineffective assistance of counsel on
direct appeal only when the ineffectiveness "conclusively appears" on
the record. United States v. Smith, 62 F.3d 641, 651 (4th Cir. 1995).
Otherwise, such claims should be raised in the district court in a
habeas corpus proceeding rather than in this court by direct appeal.
Id. In the present case, given our finding that McManus was properly
sentenced as a career offender, counsel’s failure to prevail on this
  3
   McManus was represented by three attorneys at the Rule 11 hearing.
  4
   Although McManus later filed a motion to withdraw his guilty pleas,
he withdrew the motion at sentencing.
4                    UNITED STATES v. MCMANUS
issue at sentencing was not clearly deficient. Likewise, the record
does not clearly show that counsel were ineffective by failing to show
the factual basis to McManus. To the contrary, as discussed above,
counsel stated during the Rule 11 hearing that they went over the fac-
tual basis with McManus and that it supported his pleas.

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
The court requires that counsel inform her client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.

   We therefore affirm McManus’ convictions and sentence. Coun-
sel’s current motion to withdraw is denied. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                         AFFIRMED